Title: From Thomas Jefferson to William Davies, 9 August 1780
From: Jefferson, Thomas
To: Davies, William



Sir
In Council August 9th. 1780.

Mr. Robertson receives a warrant for £2500, and an order for a tierce of rice from our stock. We have none of the other articles desired, but am in hopes he may be able to purchase them. As to the soap from the Barracks I imagine the requisition to the commissary general of issues would go more properly from yourself, as it is continental property. Shoud any difficulty occur in this, Genl. Muhlenburg will be here in a Day or two, to make this his head quarters, and will be able to remove the difficulty. Stuff for knapsacks shall be delivered you on demand. If there be as many blankets to be had in the state, they shall be got. We have taken measures to get them in most of the principal towns. For waggons you will of course make your requisitions to Colo. Finnie.
I am Sir with great respect your most obedient servant,

Tho. Jefferson

P. S. I have also given Mr. Robertson an order for a barrel of molasses, if there be any in the country store.

